Citation Nr: 1648164	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  13-13 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial rating higher than 30 percent for polycystic ovarian syndrome with fibroid uterus (also claimed as irregular menses) prior to May 21, 2015 and an initial rating higher than 50 percent from September 1, 2015 for status post hysterectomy with bilateral salpingo-oophorectomy (previously rated as polycystic ovarian syndrome with fibroid uterus (also claimed as irregular menses)).

2. Entitlement to an initial rating higher than 10 percent from September 1, 2015 to October 21, 2015 for post hysterectomy scar.  

3. Entitlement to an initial compensable rating for postoperative residual scar of the right breast prior to October 21, 2015 and an initial rating higher than 10 percent thereafter for both the scar of the right breast and post hysterectomy scar (also claimed as lymphadenitis).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to September 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  In a rating decision in August 2015, the RO granted service connection for status post hysterectomy with bilateral salpingo-oophorectomy (previously rated as polycystic ovarian syndrome with fibroid uterus (also claimed as irregular menses)) and assigned a temporary rating of 100 percent effective May 21, 2015 until August 31, 2015 and then a 50 percent rating from September 1, 2015.  Thus, the issue is characterized as Issue #1 on the title page.  

In October 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

In January 2016 the Board remanded the issues for further development.  In October 2016 the Veteran submitted a waiver of initial RO review of additionally received evidence since the most recent Supplemental Statement of the Case.  

Further, the Appeals Management Center (AMC), in a rating decision in March 2016 granted an initial 10 percent rating effective October 21, 2015 for the right breast scar along with the post hysterectomy scar based on the presence of two painful scars.  Thus, this issue is characterized as Issue #3 on the title page.  
The AMC in the March 2016 rating decision also granted service connection for linear scars associated with the right breast and hysterectomy (as secondary to the service-connected residual scars of the right breast and hysterectomy) and assigned a noncompensable rating effective February 17, 2016.  As noted by the AMC, this matter is intertwined with the initial higher ratings for scars currently on appeal and thus the Board finds that it is part and parcel of Issue #3 listed on the title page and need not be listed separately.  

By way of history, the Board notes that the RO in a rating decision in May 2000 granted service connection for a scar associated with a laparotomy and bilateral cystectomy and assigned a 10 percent rating effective September 11, 1998.  The AMC in a code sheet associated with an April 2016 rating decision, regarding issues not currently before the Board, included the Veteran's hysterectomy scar in the 10 percent rating for the residual scar of the laparotomy and bilateral cystectomy effective since September 11, 1998.  While the issue for a higher rating for scarring associated with the laparotomy and bilateral cystectomy is not before the Board, the initial rating for the hysterectomy scar is in appellate status.  Thus, in light of the fact that the Veteran was in receipt of a temporary 100 percent rating from May 21, 2015 to August 31, 2015 for the hysterectomy with bilateral salpingo-oophorectomy and from October 21, 2015 was granted an initial rating higher than 10 percent for both the scar of the right breast and the hysterectomy scar, the issue of an initial rating higher than 10 percent from September 1, 2015 to October 21, 2015 for the post hysterectomy scar is listed separately as Issue #2 on the title page.  

The Board notes that in July 2016 the Veteran submitted a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  At this juncture, the Agency of Original Jurisdiction (AOJ) is developing this claim, and thus it is not necessary to refer it for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  
REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board finds that this case must be remanded for further development.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of a previous remand.  However, a remand is necessary for the following reasons.  

First, in the January 2016 remand the Board noted that the Veteran testified in October 2015 that pain in her right side was increasing in severity and may include nerve involvement.  The Board instructed that the Veteran be afforded a VA gynecological examination and that the examiner address her October 2015 testimony that she currently has increasing pain in her right side that may include nerve involvement.  If there was residual neurological impairment, the examiner was asked to evaluate the nerve involved.  The Veteran was afforded a VA gynecological examination in February 2016.  However, the examiner did not address her neurological complaints.  Thus, the examiner did not comply with the Board's remand directives.  Compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11Vet. App. 268, 271 (1998). 

Second, subsequent to the Board's remand in January 2016, VA medical records were received in January 2016 which include multiple entries dated in July 2014 that show the Veteran was applying for disability benefits with the Social Security Administration (SSA).  Included in these records also is an entry dated in September 2015 that shows the Veteran was no longer seeking employment due to multiple medical issues.  Thus, there may be SSA records that are pertinent to the issues on appeal.  An attempt should be made to associate them with the record.  

Accordingly, the case is REMANDED for the following actions.  (This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran, and, with her assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  In addition to any records that the Veteran identifies, obtain and associate all pertinent SSA records.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Then, schedule the Veteran for a VA gynecological examination with an appropriate examiner.  The electronic files on Virtual VA and VBMS should be made available to and reviewed by the examiner in connection with the examination.  Any tests and studies deemed necessary by the examiner should be conducted.  The examiner must address the following:

All current residuals or manifestations of the May 2015 hysterectomy with bilateral salpingo-oophorectomy and lysis of adhesions in the pelvis, to include all associated neurological impairment.  The examiner must address the Veteran's October 2015 testimony that she has increasing pain in her right side that may include nerve involvement.  If there is residual neurological impairment, the examiner must indicate the nerve(s) involved and determine whether the findings represent complete paralysis of each affected nerve(s); or, mild, or moderate, or severe incomplete paralysis of each affected nerve.  (If necessary, the Veteran should be referred to a doctor who specializes in neurology to address these complaints.)

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be acknowledged and considered in formulating any opinion. If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

3. Then, readjudicate the issues currently on appeal-as are listed on the title page of this Remand.  If any of these claims are not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until she is notified by VA.  However, she is advised of her obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  Her failure to help procure treatment records and her failure to report for a VA medical examination may impact the decision made.  38 C.F.R. § 3.655 (2015).  The Veteran also is advised that she has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2015).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

